Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant's election with traverse of Group 1 in the reply filed on February 4, 2022 is acknowledged.  The traversal is on the ground(s) that Viral antigen and antigen of a pathogen are coextensive.  This is not found persuasive because:
	The Examiner reviewed the specification and has word searched “pathogen”. Indeed, the specification teaches that the viral antigen is of a virus that is a human pathogen, such as in [0020] and which phrasing is repeated throughout the specification. Yet, when “pathogen” is not discussed in these terms, that is “the viral antigen is of a virus that is a human pathogen”, such as in [0041], “pathogen” is a human pathogen and pathogen is defined as being selected from the group consisting of bacterium, fungus, and protozoan. At [00112], the virus as a human pathogen is distinguished from “infection by another pathogen” this is a bacterium, fungus, or protozoan. Therefore, the Examiner is comfortable in keeping Groups 1 drawn to the viral antigen and Group 6 drawn to antigen of a pathogen separate and distinct.
The requirement is still deemed proper and is therefore made FINAL.

	However, upon search the Examiner found CAR which target viral, bacterial, and fungal antigens and therefore there is no search burden to examine both Groups 1 and 6 together. Methods of treating infections as set forth in Groups 7 and 12 have also been rejoined. Because “pathogen” is defined in the specification to be bacterial, fungal, and protozoan, Claims 99, 109, 137. 138, 187, and 188 will be examined with a 

	Claims 1, 2, 6, 10, 12, 18, 21, 32, 99, 109, 127, 128, 137-140, 146, 187, 188, 191-203 are currently pending and are under examination. 
	Benefit of priority is to August 30, 2016.

Applicant is advised that should Claim 6 be found allowable, Claim 191 will be objected to under 37 CFR 1.75 as being a substantial duplicate thereof. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 187 and 188 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.



The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1, 2, 6, 10, 12, 18, 21, 32, 127, 128, 139, 140, 146, 191-198, 202, and 203  is/are rejected under 35 U.S.C. 103 as being unpatentable over the combined teachings of:
 Cherkassky et al. (IDS; including inventor Adusumillil; presented September 8, 2015; Genetic engineering strategies to enhance CAR T-cell therapy efficacy against PD-L! expressing lung adenocarcinoma and mesothelioma. Journal of Thoracic oncology. 10(9); Supple 2, page S794); 

Meissner et al. (US 2016/0348073, filed March 28, 2016 and having priority to March 27, 2015).
Cherkassky et al. teach mesothelin-targeted CAR T cells against lung adenocarcinoma (LAC) and malignant pleural mesothelioma (MPM) which over express the PD-1 ligand (PD-L1). The T cells were co-transduced with PD1 dominant negative receptor containing the extracellular binding region of the PD1 and lacking the intracellular signaling domain to counteract the PD-L1 inhibition of the T cells. The T cells exhibited enhanced cytotoxicity in the presence of the PD-L1 expressing LAC and MPM cells. The T cells were administered to LAC or MPM mouse models and the T cells exhibited a higher persistence and prolong medium survival compared to controls.  The results were confirmed via mesothelin-targeted CAR T cells having PD1 knockout. Cherkassky et al. determined that the expression of just the extracellular domain of the PD1 is sufficient to prevent the CAR T cell from exhaustion by inhibiting the cytotoxicity if the PL1 ligand and enhance tumor burden control and prolonged the survival of LAC and MPM mice.
Luo et al. provides the nexus between cancer and viral infection. Luo et al. teach that viruses account for about 20% of total human cancer cases. These oncogenic viruses include hepatitis B (HBV) and hepatitis C (HCV) which cause hepatocellular carcinoma; Epstein-Barr (EBV) which is associated with nasopharyngeal carcinoma, Hodgkin’s lymphoma, and Burkitt’s lymphoma; and HHV8 which is responsible for Kaposi’s sarcoma in HIV-AIDS patients.

Thus, both Cherkassky et al. and Meissner et al. recognized that PD1 receptor stimulation by PD1 ligand expressing cells inhibited CAR T cells and knockout of the gene encoding PD1 receptor resulted in CAR T cells having greater effectiveness in treating disease. Cherkassky et al. determined that the expression of just the 
The claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to create T cells expressing a CAR which targets a viral antigen as taught by Meissner et al. and expressing a dominant negative for of an inhibitor of a cell medicated immune response that is a membrane bound extracellular domain of PD1 and lacking its intracellular signaling domain (Claim 32) because Cherkassky et al. teach that dominant negative PD1 expression in T cells was sufficient to prevent the CAR T cell from exhaustion by inhibiting the cytotoxicity of the PL1 ligand and enhance tumor burden control and prolonged the survival of LAC and MPM mice over CAR T cells having PD1 knockout and Luo et al. teach the nexus between viruses and cancer (Claim 1, 2). 
Therefore, it would have been further obvious to make CAR T cells expressing the dominant negative inhibitor of PD1 in which the CAR targets viral antigens of HIV and chronic viral infection diseases hepatitis B (HBV), hepatitis C (HCV), HIV, herpes simplex (HSV), varicella zoster (VSV), cytomegalovirus (CMV), and Epstein-Barr (EBV) Claim 21, 198, 127, 139, 140, 202, 203). 
Therefore, it would have been further obvious utilize hematopoietic progenitor cells (Claim 192), primary human T cells (Claim 6, 18, 191), cytotoxic T cells (CD8+ Claim 193), memory T cells (Claim 195, 196), and natural killer (Claim 194) cells expressing the dominant negative inhibitor of PD1 because Meissner et al. teach that these cells are useful in making CAR T cells (having PD1 knockout) are useful for treating chronic viral infectious diseases.
At para. [0086], Meisner et al. teach that knocking out a target polynucleotide sequence (encoding PD1 to reduce autoreactivity – see [0082, line 28-29) in a cell can be performed in vitro, in vivo or ex vivo for both therapeutic and research purposes.  At [0219], for ex vivo methods, cells can include autologous cells, i.e., a cell or cells taken from a subject who is in need of altering a target polynucleotide sequence in the cell or cells (i.e., the donor and recipient are the same individual). Autologous cells have the advantage of avoiding any immunologically-based rejection of the cells. Thus, it is further obvious to express dominant negative inhibitor of PD1 in T cells that recognize or are sensitive to viral antigens (Claim 10, 12, 197) to treat viral infections (Claim 128, 146) because Meissner et al. teach T cells (having PD1 knockout) are useful for treating chronic viral infectious diseases when the T cells have been modified ex vivo and returned to the patient.


199 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combined teachings of:
 Cherkassky et al. (IDS; including inventor Adusumillil; presented September 8, 2015; Genetic engineering strategies to enhance CAR T-cell therapy efficacy against PD-L! expressing lung adenocarcinoma and mesothelioma. Journal of Thoracic oncology. 10(9); Supple 2, page S794); 
Luo et al. (2015; Oncogenic viruses and cancer. Virologica Sinica. 30(2): 83-84); and 
Meissner et al. (US 2016/0348073, filed March 28, 2016 and having priority to March 27, 2015)
as applied to Claim 1, and further in view of:
 Foster et al. (IDS; 2008; Antitumor activity of EBV-specific T lymphocytes transduced with a dominant negative TGF-b receptor. J. Immunother. 31(5): 500-505).
The teachings of Cherkassky et al. Luo et al., and Meissner et al. are set forth above.  
The combined teachings of Cherkassky et al. Luo et al., and Meissner et al. do not teach to substitute the dominant negative inhibitor of PD1of an inhibitor for the dominant negative inhibitor of TGFb receptor.
Foster et al. teach EBV-specific T cells expressing dominant negative TGF-b receptor were advantageous over EBV-specific T cells which do not express dominant negative TGF-b receptor had enhanced anti-tumor activity in the presence of TGF-b secreting EBV positive lymphoma. 
Claim 199).
Claim 200 and 201 is/are rejected under 35 U.S.C. 103 as being unpatentable over  the combined teachings of:
 Cherkassky et al. (IDS; including inventor Adusumillil; presented September 8, 2015; Genetic engineering strategies to enhance CAR T-cell therapy efficacy against PD-L! expressing lung adenocarcinoma and mesothelioma. Journal of Thoracic oncology. 10(9); Supple 2, page S794); 
Luo et al. (2015; Oncogenic viruses and cancer. Virologica Sinica. 30(2): 83-84); and 
Meissner et al. (US 2016/0348073, filed March 28, 2016 and having priority to March 27, 2015)
as applied to Claim 1, and further in view of:
Gargett et al. (2014; The inducible caspase-9 suicide gene system as a “safety switch” to limit on-target, off-tumor toxicities of chimeric antigen receptor T cells. Frontiers in Pharmacology. Vol. 5, article 235, pages 1-7).

Gargett et al. teach that CAR T cell therapy must carefully balance effective T-cell activation to ensure antitumor activity with the potential for uncontrolled activation that may produce immunopathology. The further expression of an inducible Caspase-9 “safety switch” allows the removal of the inappropriately activated CAR T cells by inducing Caspase-9 expression with drug AP1903 which results in rapid apoptosis of the transduced CAR T cells.
The claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to additionally transform CAR T cells expressing a CAR which binds a viral antigen and a dominant negative inhibitor of PD1 with a suicide gen encoding inducible Caspase-9 as taught by Gargett et al. because Gargett et al. teach that the inducible Caspase-9 “safety switch” allows the removal of the inappropriately activated CAR T cells by inducing Caspase-9 expression with drug AP1903 which results in rapid apoptosis of the transduced CAR T cells and attenuated immunopathology (Claim 200, 201).


Claim 99, 109, 137, 138, 187, and 188 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combined teachings of:
Cherkassky et al. (IDS; including inventor Adusumillil; presented September 8, 2015; Genetic engineering strategies to enhance CAR T-cell therapy efficacy against PD-L! expressing lung adenocarcinoma and mesothelioma. Journal of Thoracic oncology. 10(9); Supple 2, page S794); 
with the combined teachings of
	Ramirez-Garcia et al. (2016, published online June 20, 2014; Candida albicans and cancer: Can this yeast induce cancer development or progression? Critical Reviews in Microbiology. 42(2): 181-193),	and
	Benamrouz et al.(2012; Parasites and malignancies, a review, with emphasis on digestive cancer induced by cryptosporidium parvum (Alveolata: Apicomplexa). Parasite.19: 101-115);
and
Meissner et al. (US 2016/0348073, filed March 28, 2016 and having priority to March 27, 2015).
Cherkassky et al. teach mesothelin-targeted CAR T cells against lung adenocarcinoma (LAC) and malignant pleural mesothelioma (MPM) which over express the PD-1 ligand (PD-L1). The T cells were co-transduced with PD1 dominant negative receitpr containing the extracellular binding region of the PD1 and lacking the intracellular signaling domain to counteract the PD-L1 inhibition of the T cells. The T cells exhibited enhanced cytotoxicity in the presence of the PD-L1 expressing LAC and MPM cells. The T cells were administered to LAC or MPM mouse models and the T cells exhibited a higher persistence and prolong medium survival compared to controls.  The results were confirmed via mesothelin-targeted CAR T cells having PD1 knockout. 
Ramirez-Garcia et al. teach that viruses, fungi, and bacteria can all play a role in inducing cancer - see Figure 1. Regarding, viruses, HBV, HCV, and EBV are considered to be carcinogenic to humans (page 181, right col, para. 2). Fusobacterium and Helicobacter pyloria are bacteria that is responsible for colorectal cancer and gastic cancers, respectively (page 182, left col., para. 1). Fungi/yeast such as Candida albicans stimulate the onset and development of cancer by producing carcinogens, inducing the inflammatory process, for example (page 182, middle of left col.). Benamrouz et al. teach that parasite protozoa such as Trichomonas vaginalis can cause cervical neoplasm and prostate cancer (page 103, left Col., para.1 and 2), Theileria can cause lymphoproliferative disease, Toxoplasma gondii is a cofactor for Burkitt Lymphoma (page 103, left col.,para. 3), and Cryptosporidium is associated with colonic adenocarcinoma and colorectal cancer (page 105, left col, para. 2, lines 4, 22). Thus, the combined teachings of Ramirez-Garcia et al. and Benamrouz et al. provide a review that one skilled in this art at the time this invention was made would associate viruses, fungi, bacteria, and protozoa with cancer.
Meissner et al. teach CAR T cells having a knockout of the PD1 gene -see para [0005]; [0029]; [0112] for example to reduce or eliminate T cell inhibition ([0113]). The CARs (page 23 at [0148]) are expressed in the T cells and include CAR targeting tumor antigens such as CD20 or GD2 expressed in follicular lymphoma, CD171 expressed in 
Thus, both Cherkassky et al. and Meissner et al. recognized that PD1 receptor stimulation by PD1 ligand expressing cells inhibited CAR T cells and knockout of the gene encoding PD1 receptor resulted in CAR T cells having greater effectiveness in treating disease. Cherkassky et al. determined that the expression of just the extracellular domain of the PD1 was sufficient to prevent the CAR T cell from exhaustion by inhibiting the cytotoxicity of the PL1 ligand and enhance tumor burden control and prolonged the survival of LAC and MPM mice. While CAR specific bacterial, fungi, and protozoan antigen binding are not discussed in Cherkassky et al., the 
The claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to create T cells expressing a CAR which targets a bacterial and fungal antigens as taught by Meissner et al. and protozoan antigens as taught by Benamrouze et al. and expressing a dominant negative for of an inhibitor of a cell medicated immune response that is a membrane bound extracellular domain of PD1 and lacking its intracellular signaling domain because Cherkassky et al. teach that dominant negative PD1 expression in T cells was sufficient to prevent the CAR T cell from exhaustion by inhibiting the cytotoxicity of the PL1 ligand and enhance tumor burden control and prolonged the survival of LAC and MPM mice over CAR T cells having PD1 knockout and Ramirez-Garcia et al. and Benamrouz et al. provide a the nexus that viruses, fungi, bacteria, and protozoa with cancer (Claim 99). 
Therefore, it would have been further obvious to make CAR T cells expressing the dominant negative inhibitor of PD1 in which the CAR targets bacterial, fungi, and protozoan antigens (having PD1 knockout) are useful for treating bacterial, fungi, and protozoan cancer related diseases (Claim 137, 187). 
At para. [0086], Meisner et al. teach that knocking out a target polynucleotide sequence (encoding PD1 to reduce autoreactivity – see [0082, line 28-29) in a cell can be performed in vitro, in vivo or ex vivo for both therapeutic and research purposes.  At Claim 109) to treat bacterial, fungal, and protozoan infections (Claim 138, 188) because Meissner et al. teach T cells (having PD1 knockout) are useful for treating chronic bacterial and fungal diseases and Benamrouze et al. teach that protozoans are also chronic infections that cause cancer, when the T cells have been modified ex vivo and returned to the patient.


The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims1, 2, 6, 10, 12, 18, 21, 32, 99, 109, 127, 128, 137-140, 146, 187, 188, 191-203 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over Claims 1, 2, 9, 62, 64, 66, 70, 82, 85, and 99-113 of copending Application No. 16/060,899. Although the claims at issue are not identical, they are not patentably distinct from each other because both sets of claims are draw to T cells expressing a CAR which binds to antigens of pathogens and expressing dominant negative PD1, and methods for treatment by administering these T cells.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAREN COCHRANE CARLSON whose telephone number is (571)272-0946. The examiner can normally be reached Monday-Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Manjunath Rao can be reached on 571-272-0939. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/KAREN COCHRANE CARLSON/Primary Examiner, Art Unit 1656